Vanguard Target Retirement Funds Supplement to the Prospectus Dated January 27, 2014 Prospectus Text Changes The Average Annual Total Returns table for Vanguard Target Retirement Income Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement Income Fund Investor Shares Return Before Taxes 5.87% 8.56% 5.48% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) Barclays U.S. Aggregate Bond Index 2.02% 4.44% 4.55% MSCI US Broad Market Index Target Income Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2010 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2010 Fund Investor Shares Return Before Taxes 9.10% 10.55% 5.99% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2010 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2015 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2015 Fund Investor Shares Return Before Taxes 13.00% 11.79% 6.16% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2015 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2020 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2020 Fund Investor Shares Return Before Taxes 15.85% 12.77% 6.43% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2020 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2025 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2025 Fund Investor Shares Return Before Taxes 18.14% 13.63% 6.49% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2025 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2030 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2030 Fund Investor Shares Return Before Taxes 20.49% 14.53% 6.54% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2030 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2035 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2035 Fund Investor Shares Return Before Taxes 22.82% 15.33% 6.99% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2035 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2040 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2040 Fund Investor Shares Return Before Taxes 24.37% 15.66% 6.83% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2040 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2045 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2045 Fund Investor Shares Return Before Taxes 24.37% 15.65% 7.37% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2045 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2050 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2050 Fund Investor Shares Return Before Taxes 24.34% 15.67% 6.89% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2050 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2055 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Aug. 18, 1 Year Vanguard Target Retirement 2055 Fund Investor Shares Return Before Taxes 24.33% 15.29% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 19.95% Barclays U.S. Aggregate Bond Index 2.02 Target 2055 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2060 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jan. 19, 1 Year Vanguard Target Retirement 2060 Fund Investor Shares Return Before Taxes 24.35% 17.81% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Comparative Indexes (reflect no deduction for fees, expenses, or taxes) MSCI US Broad Market Index 33.62% 22.39% Barclays U.S. Aggregate Bond Index 2.02 Target 2060 Composite Index © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 308A 052014 Vanguard Target Retirement Funds Supplement to the Prospectus for Investor Shares for Participants Dated January 27, 2014 Prospectus Text Changes The Average Annual Total Returns table for Vanguard Target Retirement Income Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement Income Fund Investor Shares 5.87% 8.56% 5.48% Comparative Indexes (reflect no deduction for fees or expenses) Barclays U.S. Aggregate Bond Index 2.02% 4.44% 4.55% MSCI US Broad Market Index Target Income Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2010 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2010 Fund Investor Shares 9.10% 10.55% 5.99% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2010 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2015 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2015 Fund Investor Shares 13.00% 11.79% 6.16% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2015 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2020 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2020 Fund Investor Shares 15.85% 12.77% 6.43% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2020 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2025 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2025 Fund Investor Shares 18.14% 13.63% 6.49% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2025 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2030 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2030 Fund Investor Shares 20.49% 14.53% 6.54% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2030 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2035 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2035 Fund Investor Shares 22.82% 15.33% 6.99% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2035 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2040 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2040 Fund Investor Shares 24.37% 15.66% 6.83% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2040 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2045 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Target Retirement 2045 Fund Investor Shares 24.37% 15.65% 7.37% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.12% Barclays U.S. Aggregate Bond Index 2.02 Target 2045 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2050 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jun. 7, 1 Year 5 Years Vanguard Target Retirement 2050 Fund Investor Shares 24.34% 15.67% 6.89% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 18.89% 8.02% Barclays U.S. Aggregate Bond Index 2.02 Target 2050 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2055 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Aug. 18, 1 Year Vanguard Target Retirement 2055 Fund Investor Shares 24.33% 15.29% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 19.95% Barclays U.S. Aggregate Bond Index 2.02 Target 2055 Composite Index The Average Annual Total Returns table for Vanguard Target Retirement 2060 Fund is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 Since Inception (Jan. 19, 1 Year Vanguard Target Retirement 2060 Fund Investor Shares 24.35% 17.81% Comparative Indexes (reflect no deduction for fees or expenses) MSCI US Broad Market Index 33.62% 22.39% Barclays U.S. Aggregate Bond Index 2.02 Target 2060 Composite Index © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 308A 052014
